IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DARRELL THORNTON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4615

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 3, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Darrell Thornton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the March 29, 2016 order denying defendant’s motion for postconviction

relief in Clay County Circuit Court case number 10-2009-CF-00543-AXXX-MA.

Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the

clerk of the circuit court for treatment as the notice of appeal.

RAY, MAKAR, and WINSOR, JJ., CONCUR.